 

IN THE UNITED STATES DISTRICT COURT Ke FILED “XQ.

FOR THE WESTERN DISTRICT OF NEW YORK [$/ 7069 |(\O
\ San, ne ENS Si

UNITED STATES OF AMERICA, RETR REWENGUTE EY

V. 19-CR-132-LJV

 

MARY ANN LANGRIDGE,
Defendant.
PLEA AGREEMENT

The defendant, MARY ANN LANGRIDGE, and the United States Attorney for the
Western District of New York (hereinafter "the government") hereby enter into a plea

agreement with the terms and conditions as set out below.

L THE PLEA AND POSSIBLE SENTENCE

 

1. The defendant agrees to waive indictment and to plead guilty to a one count
Information which charges a violation of Title 8, United States Code, Sections
1324(a)(1)(A)Gi) and 1324(a)(1)(B)() (Attempted Transportation within the United States of
an Illegal Alien for Private Financial Gain), for which the maximum possible sentence is a
term of imprisonment of 10 years, a fine of $250,000, a mandatory $100 special assessment,
and a term of supervised release of 3 years. The defendant understands that the penalties set
forth in this paragraph are the maximum penalties that can be imposed by the Court at

sentencing.

a The defendant understands that, if it is determined that the defendant has

violated any of the terms or conditions of supervised release, the defendant may be required
to serve in prison all or part of the term of supervised release, up to 2 years, without credit for
time previously served on supervised release. As a consequence, in the event the defendant is
sentenced to the maximum term of incarceration, a prison term imposed for a violation of
supervised release may result in the defendant serving a sentence of imprisonment longer than

the statutory maximum set forth in § 1 of this agreement.

Ii. ELEMENTS AND FACTUAL BASIS

 

3. The defendant understands the nature of the offense set forth in 41 of this
agreement and understands that if this case proceeded to trial, the government would be
required to prove beyond a reasonable doubt the following elements of the crime:

a. That a person was in the United States in violation of the law;

b. That the defendant knew, or acted in reckless disregard of the fact, that

the person was an alien who had come to, entered, or remained in the
United States in violation of the law;

c That the defendant attempted to transport the alien within the United
States;

d. That the defendant acted willfully in furtherance of the alien’s violation
of law; and

é: That the defendant acted for the purpose of commercial advantage or
private financial gain.

FACTUAL BASIS
4, The defendant and the government agree to the following facts, which form the
basis for the entry of the plea of guilty including relevant conduct:
a. On May 21, 2019, Rita Leida Montes-Farfan a/k/a Rosa Guadelupe

Lopez-Gonsalez, a Mexican citizen, and Leonardo Jiminez-De La
Rosa, a Dominican Republic citizen, entered the United States at a boat
dock in Lewiston, NY, in the Western District of New York, without
authorization and in violation of the law.

b. On May 21, 2019, the defendant, acting in reckless disregard of the fact
that Montes-Farfan and Jiminez-De La Rosa entered the United States
in violation of the law, met Montes-Farfan and Jiminez-De La Rosa at
the boat dock in Lewiston, NY and attempted to transport the two aliens
to the Seneca Niagara Casino in Niagara Falls, NY via automobile. The
defendant intended to drive Montes-Farfan and Jiminez-De La Rosa in
her car to the Seneca Niagara Casino to conceal their illegal entry into
the United States from law enforcement.

oe The defendant acted willfully.

d. The defendant participated in this offense in exchange for $500.00
United States currency.

I. SENTENCING GUIDELINES
5. The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).

BASE OFFENSE LEVEL
6. The government and the defendant agree that Guidelines § 2L1.1(a)(3) applies

to the offense of conviction and provides for a base offense level of 12.

ACCEPTANCE OF RESPONSIBILITY
7. At sentencing, the government agrees not to oppose the recommendation that
the Court apply the two (2) level decrease of Guidelines § 3E1.1(a) (acceptance of

responsibility), which would result in a total offense level of 10.
CRIMINAL HISTORY CATEGORY
8. It is the understanding of the government and the defendant that the
defendant's criminal history category is I. The defendant understands that if the defendant is
sentenced for, or convicted of, any other charges prior to sentencing in this action the
defendant's criminal history category may increase. The defendant understands that the
defendant has no right to withdraw the plea of guilty based on the Court’s determination of

the defendant’s criminal history category.

GUIDELINES' APPLICATION, CALCULATIONS AND IMPACT

9. It is the understanding of the government and the defendant that, with a total
offense level of 10 and criminal history category of I, the defendant's sentencing range would
be a term of imprisonment of 6 to 12 months, a fine of $4,000 to $40,000, and a period of
supervised release of 1 to 3 years. Notwithstanding this, the defendant understands that at

sentencing the defendant is subject to the maximum penalties set forth in 1 of this agreement.

10. The government and the defendant agree to the Sentencing Guidelines
calculations set forth in this agreement and neither party will advocate or recommend the
application of any other Guideline, or move for any Guidelines departure, or move for or
recommend a sentence outside the Guidelines, except as specifically set forth in this
agreement. A breach of this paragraph by one party will relieve the other party of any
agreements made in this plea agreement with respect to sentencing motions and
recommendations. A breach of this paragraph by the defendant shall also relieve the

government from any agreements to dismiss or not pursue additional charges.
11. The defendant understands that the Court is not bound to accept any
Sentencing Guidelines calculations set forth in this agreement and the defendant will not be

entitled to withdraw the plea of guilty based on the sentence imposed by the Court.

IV. STATUTE OF LIMITATIONS

12. In the event the defendant’s plea of guilty is withdrawn, or conviction vacated,
either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding, collateral
attack or otherwise, the defendant agrees that any charges dismissed pursuant to this
agreement shall be automatically reinstated upon motion of the government and further
agrees not to assert the statute of limitations as a defense to any federal criminal offense which
is not time barred as of the date of this agreement. This waiver shall be effective for a period
of six months following the date upon which the withdrawal of the guilty plea or vacating of

the conviction becomes final.

Vs ALIEN STATUS
13. The defendant understands that, as a result of the defendant’s guilty plea and
conviction, the defendant may be removed from the United States, denied citizenship, and

denied admission to the United States in the future.

14. The defendant acknowledges that the defendant is not a citizen of the United
States and that the defendant is on notice that the defendant's ability to enter, remain and/or
reside in the United States is subject to the laws, regulations and associated policies of the
Department of Homeland Security. The defendant understands that any effect that the

defendant's conviction in this action will have upon the defendant's immigration status will
be determined by the Department of Homeland Security in a separate proceeding. The
defendant has had an opportunity to fully determine what the consequences of the defendant's

conviction may be on the defendant's immigration status.

VI. GOVERNMENT RIGHTS AND OBLIGATIONS

 

15. The defendant understands that the government has reserved the right to:

a. provide to the Probation Office and the Court all the information and
evidence in its possession that the government deems relevant
concerning the defendant's background, character and involvement in
the offense charged, the circumstances surrounding the charge and the
defendant's criminal history;

b. respond at sentencing to any statements made by the defendant or on
the defendant's behalf that are inconsistent with the information and
evidence available to the government;

c. advocate for a specific sentence consistent with the terms of this
agreement including the amount of a fine and the method of payment;
and

d. modify its position with respect to any sentencing recommendation or

sentencing factor under the Guidelines including criminal history
category, in the event that subsequent to this agreement the government
receives previously unknown information, including conduct and
statements by the defendant subsequent to this agreement, regarding the
recommendation or factor.

16. At sentencing, the government will move to dismiss the Criminal Complaint

pending against the defendant under Magistrate's No. 19-mj-5126.

17. The defendant agrees that any financial records and information provided by
the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney’s Office for use in the collection of any unpaid financial obligation.
Vil. APPEAL RIGHTS

18. The defendant understands that Title 18, United States Code, Section 3742
affords a defendant a limited right to appeal the sentence imposed. The defendant, however,
knowingly waives the right to appeal and collaterally attack any component of a sentence
imposed by the Court which falls within or is less than the sentencing range for imprisonment,
a fine and supervised release set forth in Section III, § 9, above, notwithstanding the manner
in which the Court determines the sentence. In the event of an appeal of the defendant's
sentence by the government, the defendant reserves the right to argue the correctness of the

defendant's sentence.

19. The defendant understands that by agreeing not to collaterally attack the
sentence, the defendant is waiving the right to challenge the sentence in the event that in the
future the defendant becomes aware of previously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant’s sentence.

20. The government waives its right to appeal any component of a sentence
imposed by the Court which falls within or is greater than the sentencing range for
imprisonment, a fine and supervised release set forth in Section IU, 19, above,
notwithstanding the manner in which the Court determines the sentence. However, in the
event of an appeal from the defendant's sentence by the defendant, the government reserves

its right to argue the correctness of the defendant's sentence.
VIN. FORFEITURE PROVISIONS

21. | Asacondition of the plea, the defendant agrees not to contest any forfeiture or
abandonment proceeding that may be brought by the United States and agrees to immediately
forfeit all of the defendant’s right, title and interest to any and all property which are subject
to forfeiture pursuant to Title 8, United States Code, Section 1324(b), which was seized from
the defendant on or about May 21, 2019. That property includes:

The sum of five hundred dollars ($500.00) in United States currency seized
from the defendant by law enforcement officers.

22. The defendant further agrees that the currency represents proceeds the
defendant obtained from the illegal conduct for which she is pleading guilty or monies that
were to be used to facilitate further illegal activity. The defendant further agrees that the
forfeiture of this currency is not in satisfaction of any fine, restitution or any other financial

penalty that the Court will impose upon sentencing.

23. | The defendant waives all constitutional, legal and equitable defenses to the
forfeiture of the above-described property in any proceeding, including notice and statutory
time limits contained therein. The defendant further waives any right to appeal or collaterally
attack any matter in connection with the forfeiture of property as provided in this agreement
and agrees to hold the United States, its agents and employees harmless from any claims
whatsoever in connection with the seizure of property covered by this agreement. The
defendant further agrees that the forfeiture of currency survives the voiding of this Agreement

for any reason.
IX. TOTAL AGREEMENT AND AFFIRMATIONS
24. This plea agreement represents the total agreement between the defendant,
MARY ANN LANGRIDGE, and the government. There are no promises made by anyone
other than those contained in this agreement. This agreement supersedes any other prior
agreements, written or oral, entered into between the government and the defendant.
JAMES P. KENNEDY, JR.

United States Attorney

Western District of New York
/

Yo iY J. LAL
BY: LL. Lt + CF
JONATHAN P. CANTIL
Assistant United States Attorney

-5

Dated: —_/-ly 2019

I have read this agreement, which consists of pages 1 through 9. I have had a full
opportunity to discuss this agreement with my attorney, FONDA KUBIAK, AFPD. I agree
that it represents the total agreement reached between me and the government. No promises
or representations have been made to me other than what is contained in this agreement. I
understand all of the consequences of my plea of guilty. I fully agree with the contents of this

agreement. I am signing this agreement voluntarily and of m ows free will.

[/

MARY ANN LANGRIDGE FONDA KUBIAK, AFPD
Defendant Attorney for the Defendant

Dated: Duly |), 2019 Dated: Sly 1 2019

 

 
